Citation Nr: 1422387	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  08-39 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for residuals of a left fifth metatarsal fracture.

2.  Entitlement to a compensable disability rating for allergic rhinitis.

3.  Entitlement to a compensable disability rating for residuals of a right foot fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J, Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Waco, Texas.

In March 2014, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO located in Waco, Texas.  A transcript of the proceeding has been associated with the claims file.

The issue of entitlement to a compensable disability rating for residuals of a right foot fracture is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In March 2014, before the Board promulgated a decision, the Board received a statement from the Veteran that expressed the Veteran's desire to withdraw from appellate review his claim of entitlement to a compensable disability rating for residuals of a left fifth metatarsal fracture, which withdrawal he confirmed by way of his testimony at the March 2014 Travel Board hearing.

2.  For the period prior to January 26, 2013, the Veteran's allergic rhinitis manifested by nasal congestion, sneezing, and a runny nose, without greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, and without polyps. 

3.  For the period beginning on January 26, 2013, the Veteran's allergic rhinitis is manifested by nasal congestion with moderate symptomatology, and, beginning on March 21, 2014, with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, but without polyps.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of an appeal of a claim of entitlement to a compensable disability rating for residuals of a left fifth metatarsal fracture have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

2.  For the period prior to January 26, 2013, the criteria for a compensable disability rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.97, Diagnostic Code 6522 (2013). 

3.  For the period beginning on January 26, 2013, the criteria for a 10 percent disability rating for allergic rhinitis have been met, but no more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.97, Diagnostic Code 6522 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

With regard to the Veteran's claim of entitlement to a compensable disability rating for his residuals of a left fifth metatarsal fracture, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

In March 2014, before the Board promulgated a decision in this matter, the Veteran submitted a written request to withdraw from appellate consideration his left fifth metatarsal rating claim.  The Veteran confirmed his intent to withdraw this issue from appellate consideration at the March 2014 Travel Board hearing.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and it must therefore be dismissed.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for an increased disability rating for his allergic rhinitis, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, the Board finds that letters dated in July 2007, April 2008, and May 2008 fully satisfied the notice requirements of the VCAA.  The notices explained what types of evidence was necessary to substantiate the Veteran's claim, which evidence he was responsible for submitting, and which evidence VA would obtain.  The notices included notice as to how VA assigns disability ratings and effective dates.  The Veteran's claim was readjudicated by way of a June 2008 Statement of the Case (SOC), such that any issue as to the timeliness of the notices is moot.

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and all private treatment records identified as relevant are all in the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain.

VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2013).

After filing his present claim for an increased evaluation, the Veteran was provided with VA examinations in August 2007 and January 2013.  The Board adds that a March 2014 Disability Benefits Questionnaire was also recently submitted by the Veteran with a waiver of consideration by the AOJ.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected allergic rhinitis requiring a new VA examination.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

III. Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination. 38 C.F.R. § 4.1 (2013).  But where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's allergic rhinitis is currently assigned a noncompensable rating under Diagnostic Code 6522, effective August 27, 1983.  See 38 C.F.R. § 4.97 (2013).  The Veteran seeks an increased rating.

Diagnostic Code 6522 provides a 10 percent disability rating for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of both nasal passages, or complete obstruction on one side.  A 30 percent rating is provided for polyps. 

The Veteran was provided with VA examinations in August 2007 and January 2013.  The Board also acknowledges a March 2014 Disability Benefits Questionnaire (DBQ) completed by Dr. B.C. that was submitted recently by the Veteran with a waiver of consideration by the AOJ.

The August 2007 VA examination report reflects that the Veteran reported symptoms of nasal congestion, sneezing, and a runny nose.  He reported having missed two weeks of work each year due to seasonal allergic rhinitis.  Examination revealed no polyps, and the right nostril was 60 percent occluded.

The January 2013 VA examination report reflects that examination revealed significantly narrowed nasal passages, but not greater than 50 percent obstruction of both nasal passages, or complete obstruction on one side.  Also, there were no nasal polyps.  The examiner opined that the Veteran's allergic rhinitis did not affect his ability to work, that his condition was moderately symptomatic and required daily medication, and that it was somewhat worse than before.

The March 2014 DBQ prepared by Dr. B.C. reflects that examination revealed more than 50 percent obstruction of both nasal passages due to rhinitis, and complete obstruction on one side.  No nasal polyps were noted.  With regard to the effect of the Veteran's allergic rhinitis on his occupational functioning, Dr. B.C. noted that the Veteran suffered from congestion.  The Board adds that a visit note prepared by Dr. B.C. apparently that same day reflects that the Veteran reported symptoms including nasal congestion, a runny nose, sneezing, and occasional bloody discharge.

The Board also acknowledges various VA and private treatment records associated with the claims file, which do not show any symptomatology more severe than that shown in the above two VA examination reports and the March 2014 DBQ.

In light of the above, for the period prior to January 26, 2013, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for the Veteran's allergic rhinitis.  As shown above, the Veteran was not shown to have more than 50 percent obstruction of both nasal passages, complete obstruction on one side, or polyps, as required by the schedular criteria.  While the Board acknowledges that the Veteran missed some work, nevertheless, he was not shown to even suffer from 50 percent obstruction of his nasal passages.  In other words, while the Board acknowledges that the Veteran missed some work, his level of symptomatology itself nevertheless was not shown to be significant enough at that time to warrant a compensable rating.

For the period beginning on January 26, 2013, the Board finds that the evidence suports assigning the next higher, 10 percent rating.  Even though the January 2013 VA examiner found there was not more than 50 percent obstruction of both nasal passages, or total obstruction on one side, at the same time, the examiner did opine that the Veteran's condition had worsened, that his nasal passages had significant narrowing, and that his symptomatology was moderate.  The March 2014 DBQ report from Dr. B.C. reflects that there was more than 50 percent obstruction of both nasal passages due to rhinitis at that time, and complete obstruction on one side.  Therefore, the Board finds that the 10 percent rating is warranted dating back to January 26, 2013.

The Board also finds that the preponderance of the evidence is against an even higher 30 percent rating for the period beginning on January 26, 2013 because no polyps are shown.  The board acknowledges that the Veteran essentially points to the August 2006 diagnostic testing (see, e.g., VA examination report, August 2007), which showed a one centimeter nodule on the roof of the left maxillary sinus that was believed to either represent a polyp or pseudo-polyp.  The Board notes, however, that this was only a diagnostic testing report, and was not based on a full physical examination.  By contrast, physical examination in August 2007, January 2013, and by the Veteran's own physician, Dr. B.C., in March 2014 all revealed no polyps.

The Board notes that there is no other diagnostic code that would be more appropriate in this case, as Diagnostic Code 6522 specifically relates to allergic rhinitis and the Veteran's particular symptomatology.

The Board has considered whether referral for an extraschedular rating is appropriate for the entire period on appeal.  Under Thun v. Peake, 22 Vet App 111, 115-116 (2008), "the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry. . .The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board (if an appeal is filed). . . Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  . . [I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required." 

"However, in the second step of the inquiry, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  38 C.F.R. § 3.321(b)(1) (related factors include 'marked interference with employment' and 'frequent periods of hospitalization').  When an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating."  Id.

With respect to the first prong of Thun, the Board acknowledges that the Veteran reported to the August 2007 VA examiner that he missed two weeks of work due to his symptomatology.  To the extent that his having missed two weeks of work could be verified, and to the extent that such an effect on his occupational functioning might possibly be considered not adequately contemplated by a noncompensable or 10 percent rating, the Board will address the second prong of Thun, i.e., whether the Veteran's case presents an exceptional or unusual disability picture with such related factors as marked interference with employment and frequent periods of hospitalization.  See 38 C.F.R. § 3.321(b)(1).  In this case, the Board finds that missing two weeks of work per year, while showing some level of occupational impairment, would certainly not rise to a level of "marked" interference with work.  Also, the Board notes that there is no evidence of hospitalization.  In fact, the January 2013 VA examiner, as well as the March 2014 DBQ, show that there were not even periods of incapacitation relating to the Veteran's allergic rhinitis.  The Board adds that although the Veteran reported to the August 2007 VA examiner that he missed two weeks of work on account of his allergic rhinitis, the January 2013 VA examiner opined that the Veteran's disability did not have any effect on his occupational functioning, and the March 2014 DBQ reflects only that the Veteran would experience congestion working out in the field as a sales person.  Therefore, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's allergic rhinitis is inadequate.  As such, an extraschedular rating is not appropriate.

In summary, the Board concludes that the preponderance of the evidence is against the assignment of a compensable rating for the Veteran's allergic rhinitis for the period prior to January 26, 2013; thereafter, the Board concludes that the evidence supports a higher 10 percent rating.  The benefit of the doubt rule is not for application, as there is not an approximate balance of the evidence for or against the claim during any period of evaluation.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal of entitlement to a compensable disability rating for residuals of a left fifth metatarsal fracture is dismissed.

For the period prior to January 26, 2013, entitlement to a compensable disability rating for allergic rhinitis is denied.

For the period beginning on January 26, 2013, entitlement to a 10 percent disability rating for allergic rhinitis is granted.


REMAND

The Veteran's residuals of a right foot fracture are currently assigned a noncompensable rating under Diagnostic Code 5284, effective August 27, 1983.  See 38 C.F.R. § 4.71a (2013).  The Veteran seeks an increased rating.

The Veteran was provided with VA examinations in August 2007, January 2013, and most recently in May 2014, after the claims file had been transferred to the Board (see Virtual VA or VBMS).  The two new May 2014 VA examination reports (one relating to feet, and one relating to his ankle) were prepared after the issuance of the most recent July 2013 Supplemental Statement of the Case (SSOC).  Therefore, the Board finds that a remand is required so that this new May 2014 VA examination may be reviewed by the AOJ and the claim may be readjudicated.

Accordingly, the case is REMANDED for the following action:

1. Review all of the evidence associated with the claims file since the last July 2013 SSOC, including the two new May 2014 VA examination reports (one relating to the Veteran's feet, and one to his right ankle).  

2. Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


